DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as shown in Fig. 5 in view Compagnie Electro-Mecanique (hereinafter, CEM, FR992376) and further in view of Fieuzal et al. (US 3,889,549).
Regarding claim 1, the Applicant’s Admitted Prior Art discloses at page 1, lines 15-20 and shows in Fig. 5 a speed reducer with two intermediate transmission lines, in particular for a turbomachine, comprising an input line and an output line driven by the input line by means of said intermediate lines, said intermediate lines being substantially parallel, wherein it comprises a means of distribution of load between said intermediate lines, said means of load distribution 
The prior art does not show or describe a second means for damping radial movements of a second opposite end (proximal to swiveling grooves) of the input line, wherein first and second damping means are configured to allow the input line to move in a direction substantially perpendicular to a plane passing substantially through the axes of the intermediate line.  
CEM teaches a speed reducer including a first means (Fig. 3, d, opposite pinion A, assuming input is driven from left to right) for damping the radial movements of a first end of the input line and second means (c) for damping the radial movements of a second opposite end (at left of pinion A) of the input line, wherein said first and second damping means are configured to allow the input line to move in a direction substantially perpendicular (see R, R1, R2) to a plane  passing substantially through the axis of either the input or output line (horizontal plane, i.e., coming out of the page).  Such an arrangement which allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where first and second damping means are configured to allow the input line to move in a direction substantially perpendicular to a plane passing substantially through the axes of the intermediate line for the same reason as CEM.

Fieuzal teaches a speed reducer having a damping means in the form of return springs (Fig. 3, item 25).  The return spring eliminates play (backlash).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined prior art and CEL speed reducer with a return spring to eliminate backlash as taught by Fieuzal.
Regarding claim 4, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having first and second damping means and springs where the springs are identical.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use gears and bearing) would have easily recognized that it would be desirous to have the springs at the first and the second damping means be identical for balance and equilibrium at both damping means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art with identical springs for balance and equilibrium at both damping means.
Regarding claim 5, the Applicant’s Admitted Prior Art discloses at page 6, lines 1-2 and shows in Fig. 5 the first damping means comprising roller bearings, but does not describe or show a second damping means.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use gears and bearing) would have easily recognized that it would be desirous to use roller bearing at the second damping means just as at the first damping means for balance and equilibrium at both damping means.

Regarding claim 6, the admitted prior art discloses and shows a first damping means, but does not disclose or show a second damping means.  CEM teaches a reducer having identical springs, and wherein each of said first and second damping means comprises a roller bearing which is mounted on said first or second end of the input line, and which is supported by a spring.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where the first and second damping means comprise a roller bearing which is mounted on said first or second end of the input line which are supported by identical springs for the same reason as CEM.
Neither the admitted prior art nor CEM discloses or shows a return spring.  Fieuzal teaches a speed reducer having a damping means in the form of return springs (Fig. 3, item 25), which eliminates play (backlash).

Regarding claim 7, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having identical first and second damping means.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use gears and bearing) would have easily recognized that it would be desirous to have the first and the second damping means be identical for balance and equilibrium at both damping means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art with identical first and second damping means for balance and equilibrium at both damping means.
Regarding claim 8, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having a first and a second damping means respectively mounted on each side of the gear of the input line.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where the first and second damping means are mounted on opposite sides of the gear of the input line for the same reason as CEM.
claim 9, the admitted prior art discloses and shows a first damping means but does not disclose or show a second damping means.  CEM teaches a reducer having a first and a second damping means situated equidistant from the input gear.
Such an arrangement allows the correction of the imperfections in the wearing of the toothed parts originating either from accidental deformations of the gear housings or their supports, or from displacements relative to the transmission components due to changes in the operating conditions (para. 3 of attached English translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Applicant’s Admitted Prior Art to where the first and second damping means are situated equidistant from the input gear for the same reason as CEM.
Regarding claim 10, the rejection from claim 1 describes a turbomachine with at least one reducer.
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.
Applicant asserts Examiner is describing an end of the input line that is different from that being described and shown in the specification and drawings.  Again, Examiner is describing an end of the input line that is distal to swiveling grooves and opposite to gear 20.  This end is susceptible to radial movement relative to the swiveling end of the shaft.
Applicant later asserts at page 6, third full paragraph, that, “the reactions, R, R1, or R2 would be oriented in a plane passing through the axes (C) of the intermediate lines”.  Examiner respectfully disagrees as the situation described by the Applicant would require the input line to 
At page 7, Applicant attacks the Fieuzal reference as pinion 18 does not directly provide power and torque.  The power and torque are already covered by AAPA and CEM and Fieuzal provides the return spring and motivation (reduce backlash in the system).  In other words, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658